DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17 and 19-32 allowed as a result of RCE and Amendment filed on June 30, 2022.
3.	The closest relevant art is Cho (8,277,526 B2) wherein Cho discloses a filtering assembly (100 in Fig. 1) comprising a plurality of tubular filtering elements (123) made of rigid or semi-rigid material (see Fig. 1), each having a substantially circular shape cross-section (124) and connecting portions as spacers (see unlabeled spacers in Fig. 2) arranged on generatrices of the filtering elements (123) so that parallel rows of filtering elements (123) connected by spacer sections are formed interconnecting the adjacent tubular filtering elements (123), the rows extending parallelly to a first axis of a system of cartesian axes (see details of Figure 2 showing 3 rows of filter elements, each with 5 filter elements, connected side by side in parallel, wherein each row has 5 filter elements connected to each other by spacers).  Cho shows in Figure 2 that rows of filtering elements (123) are arranged parallelly to a first axis and are placed side by side in a direction perpendicular to the first axis, so that each filtering element (123) is in contact, along a generatrix thereof, with a generatrix of an adjacent filtering element; the filtering elements (123) have a curvilinear cross-section; the rows of filtering elements are kept in contact with each other so that along a generatrix, each filtering element (121/123) is in contact with the generatrix of a filtering element in the adjacent row (Figure 2).  Cho further shows in Fig. 2 that the closure bottom is delimited by a profile tangent to the filtering elements on a first axis and sufficient to house a spacer section on a second axis so as to prevent dust from depositing, said second axis being perpendicular to said first axis (see details of Fig. 2).  Cho further shows in Figure 4 that the filtering assembly comprises an external casing (118) that extends between the head and the closure bottom and that encloses all the filtering elements (123) of the filtering assembly, and wherein further flow channels for the gaseous fluid are defined between the filtering elements and an internal surface of the external casing (118).  Cho further shows in Figure 2 that the filtering elements (123) are made by coupling sheets (121) that are permanently deformed so that their cross-section is defined by repetitions of D-shaped forms that are connected to each other.  Cho further discloses a method for manufacturing a filtering assembly (123) comprising the steps of permanently deforming a sheet of a rigid or semi-rigid filtering material (121) so as to obtain a cross-section defined by repetitions of D-shaped forms (see Fig. 2) that are connected to each other; with hollow parts of the D-shaped forms facing each other, coupling the two sheets (121) so deformed, so as to keep the straight parts of the D-shaped forms in contact and to obtain rows of filtering elements (123) spaced apart from each other and connected by means of spacer sections (unlabeled) formed by the parts that are kept in contact with each other; connecting the various rows of filtering elements (123) to each other, by placing them in contact along generatrices of the elements facing each other (see Fig. 2); closing the ends of the filtering elements (123) and of the flow channels that are formed between the filtering elements, wherein the cross-sections of the filtering elements and flow channels define, as a whole, a cross-section of the filtering assembly as a two-dimensional repetition of closed geometric figures (see Fig. 2).
4.	Claims 17 and 19-32 of this instant patent application differ from the disclosure of Cho et al in that the spacer sections extending along the entire length of the filtering elements that the spacer sections connect, so that laterally closed flow channels for the gaseous fluid extend longitudinally and are enclosed between the filtering elements and the spacer sections.  As shown in Applicant’s Figure 3, the flow channel has a lateral wall defined by a plurality of spacer sections (two spacer sections, in the example shown in Fig. 3), four cylindrical portions of filtering elements, each portion roughly corresponding to the fourth part of a cylinder.  Since the lateral wall is a continuous wall, the flow channels extend longitudinally and are enclosed between the filtering elements and the spacer sections.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 05, 2022